Citation Nr: 1538404	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-06 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include right knee arthritis, including on a secondary basis.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Betty Lam, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980, from January 1981 to January 1984, and from April 1984 to April 1988. 

These matters come before the Board of Veterans' Appeal (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied the claim of service connection for an acquired psychiatric disorder, to include PTSD, and reopened the claim for a right knee disorder, based on new and material evidence, but continued to deny service connection for such a disorder, including as secondary to the service-connected traumatic arthritis of the left knee.  The Veteran perfected a timely appeal of these determinations.  See Rating Decision, dated February 2010; Notice of Disagreement, dated March 2010; Statement of the Case, dated December 2011; Substantive Appeal, dated February 2012.

As detailed below, the Veteran's claim of service connection for a right knee disorder was initially denied in a June 2007 rating decision; the Veteran did not initiate an appeal in the matter, and the RO has characterized the matter as a claim to reopen.  However, the RO received into the record of proceedings VA outpatient treatment records dated in March 2008, which are relevant to the right knee claim.  Given that these outpatient treatment records were clearly generated by VA, they were constructively a part of the record of proceedings as of March 2008 (within one year of the June 2007 rating decision).  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Where new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  Hence, based on the application of 38 C.F.R. § 3.156(b), the Board finds that the submission of the March 2008 VA outpatient treatment records was new and material evidence considered to have been filed in connection with the original pending claim, thus keeping the June 2007 rating decision from becoming final.  See Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011); Young v. Shinseki, 22 Vet. App. 461, 469 (2009).

The Veteran's appeal concerning a mental disorder was originally characterized as a claim of service connection for PTSD.  The United States Court of Appeals for Veterans Claims (Court) has held that when a claimant identifies an acquired psychiatric disorder without more, the claim may not be limited to that diagnosis, but rather must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding that the claimant did not file a claim to receive benefits only for a particular diagnosis, but for the affliction or symptoms that his mental condition, whatever it is, causes him).  Since the record evidence contains VA treatment records dated through April 2013, which indicate a diagnosis of a mental disorder, variously diagnosed as PTSD, a dysthymic disorder, and an active psychosis, the Veteran's appeal is not limited solely to PTSD; rather, the issue on appeal is properly characterized broadly as service connection for an acquired psychiatric disorder, to include PTSD.

In May 2014, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge at the RO in St. Petersburg, Florida.  A transcript of this hearing has been associated with the claims file. 

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 

The issue of entitlement to service connection for an acquired psychiatric disorder, to include PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The record evidence shows that the June 2007 rating decision, which initially denied service connection for a right knee disorder, is not final, because relevant VA outpatient treatment records dated in March 2008 are deemed to have been received within one year after the issuance of that decision, and these records contain new and material evidence relevant to the original pending claim of March 2007.

2.  A right knee disorder, to include arthritis, is not shown to be casually or etiologically related to any disease, injury, or incident during service, was not manifested within one year from discharge from service, and is not proximately due to, the result of, or aggravated by a disease or injury of service origin.


CONCLUSIONS OF LAW

1.  Within the one-year appeal period ending in June 2008, new and material evidence was received with respect to the claim of entitlement to service connection for a right knee disorder; the June 2007 rating decision as to that claim is not final.  38 U.S.C.A. §§ 5108, 7105 (West 2002, 2014); 38 C.F.R. § 3.156(b) (2014).

2.  The criteria for establishing service connection for a right knee disorder, to include right knee arthritis, including on a secondary basis, are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014). 

Duty to Notify

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the Court clarified that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

The standard letters, dated in April 2007 and September 2009, satisfied the duty to notify provisions regarding the original claim of service connection for a right knee disorder filed in March 2007 and the reopened claim filed in January 2009.

Duty to Assist

Next, VA has a duty to assist the Veteran in the development of the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Concerning the right knee claim, the Veteran's service treatment records, post-service treatment records, lay statements and hearing testimony are in the claims file.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the merits of the issue on appeal, and neither has argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced the Veteran in the adjudication of this appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case.  

The Board observes that examinations were provided to develop the original claim filed in March 2007.  38 C.F.R. § 3.159(c)(4)(iii).  Moreover, as the March 2008, and February 2010 VA examination reports were prepared by competent clinicians who considered the Veteran's claims file and medical history in the report; and as the February 2010 VA examiner provided an etiological opinion, complete with rationale, the Board finds that the VA examination reports are adequate to adjudicate the Veteran's right knee claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Ardison v. Brown, 6 Vet. App. 405, 407 (1994); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
 
As noted above, the Veteran testified at a Video-Conference hearing before the undersigned Veterans Law Judge (VLJ) in May 2014.  Moreover, with respect to the Veteran's hearing, the undersigned VLJ identified the issues on appeal, identified the bases for the prior denials, and identified the evidence necessary to substantiate the claims.  Also, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim and volunteered his treatment history.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) (2014), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that no further action is necessary.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010) (requiring that the VLJ who chairs a hearing must comply with 38 C.F.R. § 3.103(c)(2) by fully explaining the issues and suggesting the submission of evidence that may have been overlooked).

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that the duties to notify and duty to assist have been satisfied and will proceed to the adjudication of the Veteran's appeal.  


New and Material Evidence - Legal Criteria

Where there has been a prior decision on the claim, as in the present case, it must first be determined whether such determination has become final.  In this regard, if a communication meeting the requirements of a notice of disagreement under 38 C.F.R. § 20.201 was filed prior to the expiration of the appeal period, a finding of finality as to the prior decision is precluded. 

Similarly, if new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. See 38 C.F.R. § 3.156(b). 

In applying this provision, new evidence is defined as existing evidence not previously submitted to agency decision-makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a). 

New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a) (2014).  The Board notes, however, new evidence can be sufficient to reopen a claim if it contributes to a more complete picture of the circumstances surrounding the origin of a veteran's disability, even where it may not convince the Board to grant the claim. Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998). 

Analysis

By way of a brief procedural history, the Veteran submitted an original claim for service connection for a right knee disorder in March 2007; that claim was denied by the RO in a June 2007 rating decision.  The RO denied the claim based on finding no medical evidence of a presently existing right knee disorder.  The RO notified the Veteran of this adverse determination and of his appellate rights in a June 2007 letter. 

The evidence demonstrates that within one year from the issuance of the June 2007 notice letter, additional evidence was added to the claims file.  Indeed, in March 2008, the Veteran presented at a VA Orthopedic Clinic and complained of right knee pain.  During this visit, the examiner observed that an earlier dated (February 2008) magnetic resonance imaging (MRI) of the right knee yielded negative findings.  Nonetheless, the physical examination of the right knee revealed crepitation and tenderness medially, and that the Veteran had an antalgic gait.  The Lachman's, McMurray's, and Valgus and Varus stress tests were positive.  The muscle strength measured 4/5.  The range of motion testing for the right knee revealed flexion to 90 degrees, extension to zero degree, internal rotation to 10 degrees and external rotation to 10 degrees.  The assessment was of degenerative joint disease (DJD) of the right knee.

Such evidence (i.e., the March 2008 VA outpatient treatment records) was not previously before agency decision makers and, when considered with previous evidence of record, it relates directly to whether the Veteran has a current right knee disability (i.e., an unestablished fact necessary to substantiate the claim).  The evidence added to the record within a year from the issuance of the June 2007 notice letter is new and material.  Consequently, the provisions of 38 C.F.R. § 3.156(b) apply, and the prior June 2007 rating action did not become final.  See Bond and Young, both supra.

In sum, because new and material evidence was received within one year of its issuance, the June 2007 rating decision never became final.  The underlying claim of service connection will be addressed immediately below. 

The Board recognizes that the Veteran's claim of service connection for a right knee disorder was decided by the RO on a de novo basis, based on having reopened a previously disallowed claim, which is a different approach from that used by the Board.  However, given that the RO denied the Veteran's claim under that basis of adjudication, and in light of the Board's decision that finality had not attached to original denial of that claim pursuant to 38 C.F.R. § 3.156(b), the Board is of the opinion that the Veteran will not be prejudiced by its decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


Service Connection - Legal Criteria

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 3.303(a)(2014).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  See, e.g., Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Certain chronic diseases, such as arthritis, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service, or in service and any time thereafter.  38 C.F.R. § 3.303(d); but see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (to the effect that the theory of continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a)). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or the result of a service connected condition.  38 C.F.R. § 3.310(a).  Service connection may also be established when a service-connected condition has aggravated a non-service connected condition, but compensation is only payable for the degree of additional disability attributable to the aggravation.  38 C.F.R. § 3.310(b); Allen v. Brown, 7 Vet. App. 439 (1995).  VA has amended section 3.310 to incorporate the Court's holding in Allen, except that VA will not concede aggravation unless there is medical evidence showing the baseline level of the disability before its aggravation by the service connected disability.  38 C.F.R. § 3.310(b).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

The Veteran is seeking service connection for a right knee disorder, to include arthritis, claimed as secondary to the service-connected disability of traumatic arthritis of the left knee.  

For each of the Veteran's periods of military service, with his last period of service ending in April 1988, the service treatment records reveal no complaint, diagnosis, or treatment regarding the right knee.

The earliest evidence indicating a diagnosis of a right knee disorder is the VA treatment records from the Orlando VAMC dated in March 2008.  These records indicate that the Veteran described an onset pain beginning in 1985, which was greater in his left knee, and was examined by VA.  The VA examiner reviewed earlier dated diagnostic imaging consisting of an April 2007 X-ray of the right knee, which showed no evidence of a fracture or dislocation, unremarkable soft tissue structures, and a prominent patellar spur extending into the quadriceps tendon; and, a February 2008 MRI, which revealed a negative MRI of the right knee.  Upon physical examination of the right knee, the VA examiner detected crepitus and tenderness, medially, but no evidence of effusion, deformity, valgus or varus.  The Veteran demonstrated right leg flexion limited to 90 degrees, and zero degree of extension with no lag.  The Valgus and Varus stress tests were positive, as were the Lachman's and McMurray's tests.  The assessment was of degenerative joint disease (DJD) of the right knee.

VA outpatient treatment records dated in December 2009 and January 2010 indicated that the Veteran received injections into both knee joints for pain; and the diagnosis included osteoarthritis of the knees.

The Veteran was provided with a VA examination in February 2010.  The Veteran related that he developed bilateral knee pain secondary to physical training in service in 1983.  The examiner observed from a review of the Veteran's medical records that he had no sick calls for injury or complaint regarding the right knee in service, but he was treated for left knee pain while in service, and underwent a left knee debridement in 2008 at the Orlando VAMC.  The examiner noted that the Veteran showed X-ray evidence of osteoarthritis of the knees, but opined that the right knee osteoarthritis was not caused by or a result of the service-connected left knee arthritis.  The examiner's opinion is based on examination and interview of the Veteran.  Also, the examiner reviewed the Veteran's claims file, which contained his service treatment records and post-service medical evidence.  The VA examiner's report expressly demonstrates the examiner's review of the Veteran's medical history, both during and after service.  In determining that the Veteran's right knee arthritis was neither caused by, a result of, nor aggravated by the service-connected arthritis of the left knee, the examiner specifically observed the particulars of the Veteran's medical history, indicating no complaint of any right knee symptomatology during either of his periods of service or until 2007-2008, which the examiner explained, based on current orthopedic literature as to establishing causation, revealed a stand-alone right knee entity unrelated to or aggravated by his left knee arthritis.  Thus, it is clear that the examiner took into consideration all relevant factors in giving his opinion.  In light of the factual and medical support the examiner gave for his opinion, the Board finds that the opinion does contain sufficient rationale and is afforded great probative value in adjudicating the claim of service connection for a right knee disorder.

While the Veteran is competent to describe his experiences and symptoms, the etiology of right knee arthritis may not be diagnosed by lay observation alone, and the Veteran has not been shown to have the expertise to provide a competent opinion concerning the complex medical question of the nature or etiology of this claimed disability.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Based on the evidence discussed above, the Board finds that the Veteran's belief that his current right knee disorder may be related to the service-connected left knee arthritis is not supported by any competent evidence and is of limited probative value.  Buchanan v. Nicholson, supra; Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the veteran's entire medical history, including a lengthy period of absence of complaints); see also Forshey v. Principi, 284 F. 3d 1335 (Fed. Cir. 2002) ("negative evidence" could be considered in weighing the evidence).  

Here, the medical evidence of record does not establish any correlation between the Veteran's service-connected left knee traumatic arthritis and the claimed right knee disability.  Further, the service treatment records have shown that the Veteran had a left knee condition while in service, and his right knee osteoarthritis did not appear until March 2008.  Inasmuch as there was no evidence of any signs or symptoms of a right knee condition in service or within one year of discharge from service, and no competent evidence that any current disease or disability of the right knee is related to service, or was caused or aggravated by the service-connected left knee traumatic arthritis, the Board finds no basis for a favorable disposition of the Veteran's right knee claim.  In so finding, the Board notes that the February 2010 VA examiner specifically indicated that the Veteran's right knee arthritis was not caused by, the result of, or permanently worsened by his service-connected left knee traumatic arthritis.  Instead, the February 2010 VA examiner opined that the right knee arthritis is a stand-alone entity that is neither adjunct to nor aggravated by his left knee.  Thus, the Board finds that there is no persuasive evidence of any right knee disorder on account of being proximately due to, or aggravated by, the service-connected left knee arthritis.

In making the determination in this case, the Board has also made a careful and considered review of the evidence of record, including the Veteran's contention of in-service incurrence.  In this context, the Board concludes that the evidence of record does not support a finding that any right knee disorder, including arthritis, originated during service.  Here, the service treatment records (for each of the periods of service) lack a report of any right knee complaints or symptoms during service.  The record does include multiple service treatment records reflecting that the Veteran sought treatment for other complaints, including recurrent left knee pain and upper respiratory infections.  Presumably, if in fact the Veteran were having right knee problems in service, it would be reasonable to expect that he would have sought treatment for them.  Instead, the record is replete with evidence showing that the Veteran did not complain of or seek treatment for the right knee until he sought treatment in 2007-2008 for right knee pain, which was later diagnosed as right knee arthritis.  Although the Veteran maintains to the effect that his onset of right knee pain began in either 1983 or 1985 from physical training, such statements are at variance with the service treatment records that reveal no complaint of right knee pain at that time (or any other time) during service, including at the time of the separation examinations in December 1983 and July 1988.  Hence, the Board determines that its conclusion is more in keeping with the record as a whole, which does not indicate that any right knee disorder, to include arthritis, had a causal connection or was associated with the Veteran's active military service.

The Board acknowledges the multiple statements the Veteran has made to his VA treatment providers in which he asserted that he had an onset of right knee pain due to physical training in service; and, in reaching its conclusion, the Board is not asserting that the Veteran was less than truthful to his medical providers.  Rather, the Board has determined that such statements of in-service symptoms of the right knee were inaccurate recollections of a history that occurred approximately three decades earlier, when compared against the service treatment records that do not indicate an onset or continuing symptoms of any right knee disorder during and since the Veteran's periods of service; and, as such, they are unreliable and thus not credible.

The Board finds the contemporaneous medical and lay evidence contained in the service treatment records to be a more accurate, reliable, and probative account of what the Veteran was experiencing at that time, than the Veteran's subsequent recollections of in-service right knee pain, regardless of whether such belated statements were made to VA medical care providers in the course of seeking treatment or the Veterans Benefits Administration in the course of seeking service connection.  Accordingly, the Board assigns no probative weight to the Veteran's assertions that his right knee pain is of in-service onset.

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Rather, the current lay statements are found to lack credibility because they are inconsistent with and directly contradicted by the other lay and medical evidence of record, which shows that the Veteran did not, in fact, suffer from right knee symptoms until many years after service.

Thus, there appears to be no factual premise for the Board to consider whether any presently existing right knee disorder, including arthritis, was directly incurred in service.  This is so because, as previously discussed above, the Board has rejected the Veteran's accounts of having had an in-service onset of right knee symptoms, as inaccurate, unreliable, and thus not credible.

In light of the above, the Board observes that there is no basis upon which to obtain a medical opinion that addresses a direct causal link to service, because obtaining such an opinion would serve no useful purpose.  See Soyini v. Principi, 1 Vet. App. 540,546 (1991)(concluding that remand is unnecessary where it "would result in this Court's unnecessarily imposing additional burdens on the [Board] with no benefit flowing to the veteran").  There is simply nothing under the law that requires a VA medical opinion to be obtained when the result cannot provide a basis to grant to the claim (in light of the adverse credibility findings above).  Simply put, a VA opinion in this instance would be an exercise in futility when the evidence in support of the in-service incurrence of right knee symptoms has been rejected as not credible.  Hence, to the extent that the reports of VA examination do not contain an etiology opinion addressing a direct causal link to service, the Board determines that such an error is harmless, because the Veteran has not made a sufficient showing to entitle him to such a medical opinion concerning his claim of service connection for a right knee disorder.  38 U.S.C.A. § 5103A(d)(1)-(2) (West 2014; see also Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010); Bardwell v. Shinseki, 24 Vet. App. 36 (2010).

Accordingly, the benefit of the doubt has been considered, but there is not an approximate balance of positive and negative evidence regarding the merits of the issue on appeal.  Therefore, that doctrine is not for application in this case because the preponderance of the evidence is against the claim of service connection for any right knee disorder, to include arthritis, including on a secondary basis.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The appeal is denied.


ORDER

New and material evidence relevant to the original March 2007 claim of service connection for right knee disorder was received within one year from the issuance of the June 2007 rating decision, and thus that decision never became final.

Service connection a right knee disorder, to include arthritis, including on a secondary basis, is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Veteran has claimed entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  VA outpatient treatment records, which date through April 2013, indicate a diagnosis of a mental disorder, variously diagnosed as PTSD, dysthymic disorder, and active psychosis.  These records indicate that in October 2010, the Veteran related symptoms of anger, flashbacks and sleep problems due to his psychiatric disability.  The Veteran reported negative cognition of "I am a coward" regarding him running away from a gun that was used to kill a fellow Marine.  The Veteran stated that the other marines talked to him in private about being a coward, which prompted him to transfer from the base.

The Veteran has reported multiple stressful events while stationed at Guantanamo Bay, Cuba, which he believes are the precipitating factors leading his psychiatric disability.  Specifically, in an April 2009 statement, the Veteran reported that while stationed in Guantanamo Bay, Cuba, between July 1977 and August 1977, he witnessed an altercation between two service members in the mess hall that resulted in a private being shot in the head and killed.  He recalled another incident occurring around August to September 1977, where he heard a loud explosion and witnessed debris from a land mine, from which he claims to have been frightened.  At the May 2014 Board hearing, the Veteran testified to the effect that the mess hall incident occurred around January 1977 to April 1977, that the shooter had the last name "Sizemore," and that the shooter was also known as a boxing champion.  The Veteran believes that the shooter was convicted and served a sentence at Fort Leavenworth.

The service records confirm that the Veteran was stationed in Guantanamo Bay, Cuba from April 1977 to December 1977, and was attached to the Marine Corps Security Force Company (RUC 52570 MCC 312).  The Veteran's military occupational specialty (MOS) during this time was of a guard and motor vehicle mechanic.  Also, he attended Barstow College in Guantanamo Bay from August 1977 to December 1977.  

The Board finds that such accounts of the Veteran's purported experiences in service are of sufficient detailed to allow for verification by the United States Army and Joint Services Records Research Center (JSRRC).  Specifically, an attempt to verify these accounts may be made by requesting the unit history for the Marine Corps Security Force Company (RUC 52570 MCC 312), for the period of April 1977 to December 1977.

Also, VA treatment records from the Orlando VAMC, dated through April 2013, indicate various diagnoses, including PTSD, dysthymic disorder, and active psychosis.  Therefore, the Board finds that a remand in necessary in order to afford the Veteran with a VA examination to determine the nature and etiology of any acquired psychiatric disorder found to presently exist.

At the May 2014 Board hearing, the Veteran testified to the effect that he continues to receive mental health treatment at the Orlando VAMC.  While on remand, any outstanding pertinent VA treatment records provider should either be made accessible on Virtual VA or VBMS electronic claims file.  See 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran identify any ongoing mental health treatment records, specifically any updated VA mental health treatment that he has received at the Orlando VA Medical Center (VAMC) since April 2013.

If any such records exist, the AOJ should secure all relevant ongoing mental health records from any and all VA and non-VA facilities where the Veteran has received mental health treatment.  All efforts to obtain VA and non-VA records should be fully documented, and the VA and/or non-VA facility must provide a negative response if records are not available.  The AOJ should provide notice to the Veteran of the inability to obtain such records and allow the Veteran an opportunity to respond.

2.  The AOJ should request that the United States Army and Joint Service Records Research Center (JSRRC) or any other appropriate service department entity search and examine the unit history of the Marine Corps Security Force Company in Guantanamo Bay, Cuba, for the period from April 1977 to December 1977, in efforts to attempt to verify the Veteran's alleged accounts of: (1) having witnessed the fatal shooting of a fellow service member following an altercation in the mess hall at Guantanamo Bay, Cuba, between the months of either April 1977 to June 1977, or July 1977 to September 1977; and (2) his unit being in close proximity (i.e., ear-shot) of a land mine explosion and his having witnessed the debris from the mine explosion, between the months of August 1977 to September 1977.

All efforts to verify the Veteran's alleged accounts, as listed above, should be fully documented.  The AOJ should follow-up on any additional search efforts suggested by JSRRC or any other appropriate service department entity.  If the search efforts lead to negative results, the AOJ should prepare a memorandum of unavailability, provide notice to the Veteran of the inability to verify such alleged events, and allow the Veteran an opportunity to respond.

3.  After all records and/or responses regarding the Veteran's alleged stressful events have been associated with the claims file, the AOJ should schedule the Veteran for a VA psychiatric examination, in order to determine the nature and etiology of any psychiatric disorder found to be present.  The claims file should be made available to the examiner for review, and a notation to the effect that this review took place should be included in the report.  

The examiner is asked to offer an opinion addressing the following questions:

PTSD:

Does the Veteran meet the diagnostic criteria for PTSD as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  In making this assessment, the examiner is asked to consider and discuss the October 2010 VA mental health records from the Orlando VA Medical Center, which indicate a diagnosis of PTSD.

If the answer is "yes," is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in service or is otherwise medically related to service?  In making this assessment, the examiner should consider and discuss the Veteran's alleged accounts of: (1) having witnessed the fatal shooting of a fellow service member following an altercation in the mess hall at Guantanamo Bay, Cuba, and (2) his unit being in close proximity (i.e., ear-shot) of a land mine explosion and his having witnessed the debris from the mine explosion, while stationed at Guantanamo Bay, Cuba.

Also, specific to a diagnosis of PTSD, the examiner should discuss whether the Veteran's response to an alleged account of his unit being in close proximity (i.e., ear-shot) of a land mine explosion and his having witnessed the debris from the mine explosion, while stationed at Guantanamo Bay, Cuba, would involve a state of fear, helplessness or horror?

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.


Psychiatric Disorder Other Than PTSD:

Does the Veteran meet the diagnostic criteria for a mental disorder (other than PTSD) as defined by the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders?  In making this assessment, the examiner is asked to consider and discuss the VA mental health records from the Orlando VA Medical Center dated through April 2013, which indicate diagnoses of a dysthymic disorder and an active psychosis.

If the answer is "yes," and for each mental disorder diagnosed (other than PTSD), is it at least as likely as not (a 50 percent or greater probability) that such disorder was manifested in service or is otherwise medically related to service?  In making this assessment, the examiner should consider and discuss the Veteran's alleged accounts of: (1) having witnessed the fatal shooting of a fellow service member following an altercation in the mess hall at Guantanamo Bay, Cuba, and (2) his unit being in close proximity (i.e., ear-shot) of a land mine explosion and his having witnessed the debris from the mine explosion, while stationed at Guantanamo Bay, Cuba.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should discuss the particulars of the Veteran's medical history and the relevant medical science as applicable to this case, which may reasonably explain the medical guidance in the study of this case.

4.  The AOJ should then re-adjudicate the issue of entitlement to an acquired psychiatric disorder, to include PTSD.  If the benefits sought on appeal remain denied, the Veteran and his representative must be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


